   UST-27A

                             IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF ARIZONA

        In re:                                                     §    Case No. 2:16-BK-00639-DPC
                                                                   §             2:16-BK-00640-DPC
        JASON DOMINIC LEVECKE and                      [X]         §
        ANDREA YVETTE LEVECKE,                                     §    (Jointly administered under
                                                                   §    Case No. 2:16-BK-00639-DPC)
        In re:                                                     §
                                                                   §    TRUSTEE’S APPLICATION FOR
        CARL DAMIEN LEVECKE and                                    §    COMPENSATION AND
        NEISHA NADINE LEVECKE,                                     §    REIMBURSEMENT OF EXPENSES
                                                                   §
                                           Debtors.                §
                                                                   §
                                                                   §
        THIS FILING APPLIES TO SPECIFIED DEBTORS [X]
         The undersigned Trustee of the above-entitled estate hereby files this Application for
   Compensation and Reimbursement of Expenses, and declares as follows:
   1.            Introduction. The petition commencing this case was filed on 01/25/2016, the
                 undersigned was appointed Trustee on 01/25/2016, and the 11 U.S.C. §341(a) meeting
                 was completed on 02/29/2016.

   2.            Disposition of Assets. All assets of the debtor(s) have been reduced to cash, released to
                 the debtor(s) as exempt property, abandoned pursuant to 11 U.S.C. §554(a) or (b), or will
                 be abandoned pursuant to §554(c). An accounting of the disposition of all property is
                 attached to the Trustee’s Final Report (TFR) as Form 1 (Individual Estate Property
                 Record).

   3.            Receipts and Disbursements. An itemized statement of the Trustee’s receipts and
                 disbursements showing total receipts of $94,100.01, disbursements of $72,443.82, and
                 balance of funds on hand of $21,656.19, is attached to the Trustee’s Final Report (TFR)
                 as Form 2 (Estate Case Receipts and Disbursements Record).

   4.            Trustee’s Fees and Expenses. Pursuant to 11 U.S.C. §330(a), I request as compensation
                 for the services rendered by me as Trustee in this case the amount of $7,955.00. Pursuant
                 to 11 U.S.C. §326(a), the maximum amount of compensation allowable in this case is
                 $7,955.00.

                 Receipts                        $94,100.01            25% of first 5,000      $1,250.00
                 Less                              -5,000.00            ($1250.00 Max)
                 Balance                         $89,100.01        10% of next 45,000          $4,500.00
                 Less                             -45,000.00            ($4500.00 Max)
                 Balance                         $44,100.01        5% of next 950,000          $2,205.00
                 Less                           -950,000.00            ($47,500.00 Max)
                 Balance                               $0.00              3% of balance            $0.00




Case 2:16-bk-00639-DPC               Doc 487 Filed 09/06/19 Entered 09/06/19 15:23:31                      Desc
                                      Main Document    Page 1 of 2
   I have received $0.00 of the total compensation requested as interim compensation, and now
   request the additional sum of $7,955.00 as my final compensation.

   In addition, reimbursement of reasonable and necessary expenses incurred is requested as
   follows:
               PHOTOCOPY (243.00 @ $0.250 )                            $60.75
                POSTAGE (1.00 @ $0.485 )                                           $0.49
                POSTAGE (31.00 @ $0.500 )                                        $15.50
                TRAVEL EXPENSE (0.48 @ $0.560 )                                    $0.27
                POSTAGE (2.00 @ $0.705 )                                           $1.41
                POSTAGE (8.00 @ $0.925 )                                           $7.40
                MVD SEARCH (26.75 @ $1.000 )                                     $26.75
                POSTAGE (10.00 @ $2.050 )                                        $20.50
                POSTAGE (1.00 @ $6.800 )                                           $6.80
                POSTAGE (1.00 @ $8.460 )                                           $8.46
                POSTAGE (2.00 @ $9.090 )                                         $18.18
                BOND CALCULATION (1.00 @ $22.370 )                               $22.37
                Total Expenses                                                  $188.88

   I have received $0.00 of this total as interim reimbursement, and now request the additional sum
   of $188.88 as my final reimbursement.

   5.      The Trustee requests ratification and approval of such additional administrative
           expense(s) as may be set forth below:

           Banking and Technology Service Fees to Integrity Bank of $1,156.41.
           These fees represent 1.9% APR for bank balances held by the Trustee through the month
           the Trustee’s Final Report is submitted to the United States Trustee’s Office for review
           and approval, and cover bank service fees, which include vendor fees to
           TrusteSolutions/Financial Software Solutions, LLC for case management and financial
           software, hardware, courier fees, check/deposit stock, software/IT/banking services and
           support. These fees are actual, necessary and indispensable, and are required by the
           Trustee to comply with case management, statistical, coding, administrative, and
           financial reporting requirements of the United States Trustee’s Office, the Bankruptcy
           Court, and/or the Bankruptcy Code and Rules.

   I certify under penalty of perjury that the foregoing is true and correct.

   DATE: September 6, 2019                             /s/ Dina L. Anderson
                                                       Dina L. Anderson, Trustee




Case 2:16-bk-00639-DPC           Doc 487 Filed 09/06/19 Entered 09/06/19 15:23:31                     Desc
                                  Main Document    Page 2 of 2
